Appeal by claimant from an order and judgment of the Court of Claims, dismissing his claim upon the merits after trial. The State rested its case at the conclusion of claimant’s proofs. The dismissal was upon the ground that claimant’s evidence failed to establish any negligence chargeable to the State which was a proximate cause of claimant’s injuries and damage to his automobile, and had also failed to establish that claimant was free from contributory negligence. Order and judgment unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.